231 Ga. 270 (1973)
201 S.E.2d 393
DANIEL et al.
v.
THE STATE.
27997.
Supreme Court of Georgia.
Submitted June 8, 1973.
Decided October 25, 1973.
Bernice Turner, William Randall, Steve Ralston, Charles *271 Williams, Jack Greenberg, for appellants.
Thomas A. Hutcheson, Solicitor, for appellee.
GUNTER, Justice.
This is a sit-in, sit-down, stand-in case. Eleven defendants were tried for having committed the crime of criminal trespass (Code Ann. § 26-1503 (b) (3)) in that they remained on public school premises after having been directed to depart. The trial was conducted before the judge without a jury. The four appellants here were convicted, and seven other defendants were found not guilty.
The appellants filed a motion for a new trial which was overruled, and they are now here complaining of their convictions and the judgment overruling their motion for a new trial.
Having reviewed the transcript of the testimony given at the trial, we hold that the evidence supported the convictions in this case.
The appellants attacked the statute, § 26-1503 (b 3), as being unconstitutional on its face and as applied. We hold that the statute as written is not unconstitutional and that it has not been applied in an unconstitutional manner in this case.
The appellants also contend in this case that they were denied freedom of speech and freedom to peaceably assemble together and seek a redress of their grievances. A reading of the transcript of the testimony shows that this contention is wholly without merit. These freedoms must be exercised within a framework of order, and the conduct employed in exercising these freedoms must not constitute a trespass upon property owned or occupied by others.
We conclude that the appellants were not denied their constitutional rights to freedom of speech, assembly, and to petition for a redress of grievances.
Judgments affirmed. All the Justices concur.